SORONDO, Judge.
The Appellant/Defendant appeals his convictions for three counts of sexual battery on a child under the age of twelve years and three counts of lewd and lascivious assaults on children.
The Appellant raises five issues only one of which merits discussion. Appellant argues that as concerns the sexual battery charges in counts 3 and 4, the state failed to establish a corpus delicti and consequently his confession as to those charges should not have been admitted into evidence. State v. Ochoa, 576 So.2d 854 (Fla. 3d DCA 1991); Knight v. State, 402 So.2d 435 (Fla. 3d DCA 1981). As the state correctly points out, however, this issue was not properly preserved for appellate review. When the state offered the defendant’s confession into evidence, defense counsel objected on the grounds that the confession was involuntary or coerced. At no time did the defense argue the lack of a corpus delicti as concerned counts 3 and 4. Because this legal argument was not made to the trial judge, it cannot now be raised on appeal. Stone v. State, 378 So.2d 765 (Fla. 1979), cert. denied, 449 U.S. 986, 101 S.Ct. 407, 66 L.Ed.2d 250 (1980); Sapp v. State, 411 So.2d 363 (Fla. 4th DCA 1982); Black v. State, 367 So.2d 656 (Fla. 3d DCA 1979), cert. denied, 378 So.2d 342 (Fla.1979).
We find no merit in the other issues raised by the Appellant.
Affirmed.